PER CURIAM.
This cause is before us for review on the report of the Referee submitted May 6, 1970, recommending that respondent be disbarred from the practice of law in Florida. No request for hearing before us has been submitted by respondent.
Respondent was charged in three counts with misappropriation and conversion of clients’ funds to his own use. There was no attempt to deny the allegations of the complaint and, as of the date of the Referee’s order, no attempt at restitution.
Accordingly, it is ordered that the respondent, Robert A. Kanter, be and he is hereby disbarred from the practice of law in Florida.
Execution is hereby directed to issue for the costs against respondent in the amount of $213.50.
It is so ordered.
ERVIN, C. J., and ROBERTS, DREW, THORNAL and BOYD, JJ., concur.